                     Exhibit 10.47

AMENDMENT

TO

CHANGE OF CONTROL SEVERANCE AGREEMENT

 

This Amendment to Change of Control Severance Agreement is entered into as of
June 6, 2017, by and between T2 Biosystems, Inc., a Delaware corporation having
its principal place of business at 101 Hartwell Avenue, Lexington, Massachusetts
02421 USA (“T2 Bio”) and Michael Gibbs (“Employee”).  Capitalized terms used
herein without definition shall have the meaning ascribed thereto in the
Severance Agreement (as defined below).

 

Recitals

 

A.T2 Bio and Employee previously executed that certain Letter Agreement
governing severance compensation and payments upon a Change in Control, dated as
of October 29, 2014 (as may be amended, restated, or otherwise modified, the
“Severance Agreement”).

 

B.T2 Bio and Distributor desire to amend the Severance Agreement.

 

NOW THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Amendment
agree to amend the Severance Agreement in accordance with Section 4(a) thereof
as follows:

  

1. Amendment to Section 1(a).  Section 1(a) of the Severance Agreement is hereby
amended by deleting it in its entirety and replacing it with the following:

 

“(a)the Company will pay you severance in an amount equal to 12 months of your
then current annual base salary, payable in equal installments over a period of
12 months (the “Severance Period”) in accordance with the Company’s payroll
practices, commencing on your termination of employment;”

 

2.No Other Amendments.  Except to the extent amended hereby, all of the
definitions, terms, provisions and conditions set forth in the Severance
Agreement are hereby ratified and confirmed and shall remain in full force and
effect.  The Severance Agreement and this Amendment shall be read and construed
together as a single agreement and the term “Agreement” shall henceforth be
deemed a reference to the Severance Agreement as amended by this
Amendment.  This Amendment may be signed in any number of counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.  In making proof of this Amendment, it
shall not be necessary to produce or account for more than one such counterpart.

 

 

[Signature Page Follows]




--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives below.

 

T2 BIOSYSTEMS, INC.

 

 

 

By:

/s/ John McDonough__________

 

By:

/s/ Michael Gibbs

 

 

 

 

 

Name:

John McDonough

 

Name:

Michael Gibbs

Title:

President & CEO

 

Date:

June 6, 2017

 

 

 

 




2

 

--------------------------------------------------------------------------------

 

 

3

 